ORDER

PER CURIAM.
Kenneth Sills (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion without an evidentiary hearing. In his two points on appeal, Movant argues the motion court clearly erred in denying his claims without an evidentiary hearing as his trial counsel was ineffective for failing to adequately challenge the State’s peremptory strikes of five African American venire members under Batson v. Kentucky, 476 U.S. 79 (1986). Specifically, Movant contends trial counsel (1) failed to allege why the State’s race-neutral reasons for its strikes were pretextual, and (2) because he did not adequately object, the issue was not properly preserved for appellate review.
The motion court’s denial of Movant’s Rule 29.15 post-conviction motion is affirmed. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).